Citation Nr: 0432740	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  02-00 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES
 
1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability resulting from severance of the 
saphenous vein in the course of March 1974 Department of 
Veterans Affairs (VA) surgery. 

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
peroneal nerve disability, including footdrop, resulting from 
VA surgery(ies) and/or hospital care in June 1981.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1942 to April 1946 and from March to September 1951.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the St. 
Petersburg, Florida VA Regional Office  (RO).  The veteran 
appeared for a personal hearing before a Decision Review 
Officer at the RO in February 2002.  Although he requested a 
Board hearing on his VA Form 9, he subsequently indicated 
that he did not wish to have such hearing.


FINDINGS OF FACT

1.  it is not shown that the veteran has additional 
disability from severance of the saphenous vein in the course 
of March 1974 VA surgery.

2.  The veteran has peroneal nerve disability, including 
footdrop, that was not reasonably foreseeable, as a result of 
VA hospital care in June 1981.


CONCLUSIONS OF LAW
 
1.  The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 for additional disability from 
severance of the saphenous vein in the course of his March 
1974 VA surgical treatment, are not met.  38 U.S.C.A. §§ 
1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.358 (2004).

2.  The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 for peroneal nerve disability, 
including footdrop, are met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.358 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to pending claims for VA 
benefits, and redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.

The Board has carefully reviewed the veteran's claims file to 
determine whether a remand to the RO is necessary in order to 
assure compliance with the VCAA.  While the veteran was not 
sent a letter specifically notifying of the VCAA, he was 
given clear notice of the information and/or medical evidence 
necessary to substantiate his claims by the May 2001 rating 
decision, the November 2001 statement of the case (SOC), an 
October 2002 supplemental SOC (SSOC), and VA correspondence, 
including a May 2003 letter requesting any additional 
evidence.  In the October 2002 SSOC he was advised that if he 
adequately identified relevant records, the RO would attempt 
to obtain such on his behalf.  By the initial decision, the 
SOC, and SSOCs listed above the RO advised him of the 
evidence obtained and considered in deciding his claims.  
Regarding timing of notice, while notice did not precede 
initial RO adjudication in this matter, the notice given was 
prior to the last review and certification of the claim to 
the Board.  Regarding notice content, the veteran was not 
advised verbatim to submit everything he had pertinent to the 
claims.  However, he was advised what was needed to establish 
entitlement to the benefits sought and of his and VA's 
responsibilities in claims development (and by inference what 
he should submit).  This was equivalent to the notice 
mandated.  At any rate, the veteran has indicated he has 
nothing further to submit.  There is no further duty to 
notify.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained available 
records and arranged for examinations, including a March 2001 
VA examination and a July 2004 independent medical expert 
opinion (IME). (While the IME opinion was not reviewed by the 
RO, the veteran has waived initial consideration of such by 
the agency of original jurisdiction (AOJ).)  All identified 
pertinent records have been obtained.  The veteran 
specifically indicated in a May 2003 letter that he had no 
more evidence to submit.  Regarding the specific contention 
of the veteran's representative that any quality-assurance 
records compiled in conjunction with the surgery/ies in 
question must be obtained and considered, the law 
(38 U.S.C.A. § 5705) specifically prohibits such use of those 
records.  All pertinent records that can be obtained have 
been obtained.  VA's notice and assistance obligations are 
met.  No further notice or assistance to the veteran is 
required.  The veteran is not prejudiced by the Board's 
proceeding with appellate review.

II.  Factual Background

VA records indicate that degenerative arthritis in both knees 
was diagnosed with in May 1973.  The veteran underwent right 
knee osteotomy at a VA facility in March 1974.  The hospital 
summary indicates that he was admitted for correction of 
right genu varum.  Physical examination revealed marked varus 
deformity of the right knee with marked tenderness to 
palpation along the medial joint line.  Range of motion was 
from 0 to 130 degrees with crepitance.  Pulses were good.  
The veteran ambulated with a slight limp and had complaints 
of pain in the right knee.  X-rays showed marked degeneration 
of the medial compartment with narrowing of the joint space.  
The surgeon noted that care was taken to avoid injury to the 
peroneal nerve.  It was decided to expose the medial 
osteotomy site and place an additional staple there.  He went 
on to state: "[t]herefore, a 2 in. longitudinal incision was 
made medially below the joint line and a large branch of the 
saphenous vein was encountered and severed."  Fixation 
staples were placed both laterally and medially.  It was 
noted that the veteran tolerated the procedure well and that 
the postoperative course was excellent.  On the fourth 
postoperative day a bulky dressing was removed and a cylinder 
cast applied.  The veteran was ambulating with crutches 
without difficulty at the time of discharge and repeat X-rays 
of the cylinder cast showed good alignment at the osteotomy 
site.  

A May 1974 VA hospital summary indicated that the veteran's 
right knee had some pain and residual effusion and lacked 5 
degrees of full extension. 

A March 1975 VA examination report noted marked enlargement 
of both knees due to osteoarthritis.  Right knee range of 
motion was from about 10 to 100 degrees.  

The veteran was hospitalized at a VA facility from November 
to December 1975 for left knee surgery.  The VA hospital 
summary noted that he underwent right proximal tibial valgus 
osteotomy in March 1974, and had fairly good initial results 
with relief for six months.  Right knee range of motion was 
noted to be from 0 to 100 degrees.  There was a small amount 
of medial instability in extension and flexion.  

The veteran was hospitalized at a VA facility from March to 
April 1976 for total right knee replacement surgery.  Severe 
right knee pain was reported on admission.  Extremity 
examination showed intact distal pulses bilaterally.  The 
right knee showed full extension with 140 degrees of flexion.  
There was moderate varus valgus instability with no effusion.  
Postoperatively, the veteran progressed satisfactorily on 
ambulation exercises.  Continued moderate swelling was noted, 
along with some discomfort on flexion to 90 degrees and 
apparent impingement of the patella on the prosthesis.  This 
was noted to be somewhat uncomfortable, but not 
incapacitating.

Orthopedic examination in June 1976 reveled extensive well-
healed surgical scarring around both knees.  Both knees 
showed diffuse enlargement and mild effusion.  Both were 
unstable laterally.  The right knee showed a 20-degree 
flexion contracture, with jerky and painful motion reported 
from this 20-degree position to a position at 90 degrees of 
flexion.  The veteran walked with flexed knees and a great 
deal of difficulty and pain.

In March 1978, the veteran underwent revision of the right 
total knee replacement.  X-rays revealed that the tibia 
subluxed posteriorly on the femur.  It was decided that the 
veteran should be admitted to the hospital for insertion of a 
thicker tibial insert.  The preoperative report indicated 
that neurovascular status of both lower extremities was 
intact, and that full neurological examination was also 
within normal limits.   

In March 1979, the veteran again underwent revision of the 
right total knee replacement.  

In June 1981 the veteran was admitted for resurfacing of the 
right patella.  The June 4, 1981 operative report documented 
the surgery, and noted that a large bulky Jones-type dressing 
was applied.  The veteran was transferred to the recovery 
room, alert with a +2 dorsalis pedis pulse and all toes pink 
and warm.  Progress notes showed that on June 7, 1981, the 
bandage was removed and the veteran was noted to have 
findings consistent with peroneal nerve palsy.  It was noted 
that his footdrop was hard to explain with surgery not in the 
area of the peroneal nerve, a tourniquet only on for about an 
hour, the type of dressing used, and the fact that he was 
continued in the hospital and observed.  A footdrop brace was 
prescribed.    

In September 1987, the veteran was hospitalized and underwent 
right knee fusion.  It was noted that the veteran had a 
history of right total knee replacement with several 
revisions, and a history of a right leg peroneal nerve lesion 
that required the use of some kind of a drop foot brace.  He 
reportedly had recovered sufficiently to no longer require 
the brace. 

The impression on a February 1997 VA lower extremity arterial 
examination indicated that the veteran had multi-level 
arteriosclerotic occlusive disease of the aortoiliac segment 
and right superficial femoral artery.  

The veteran developed sores on the right leg and foot in 
January 1997.  April and May 1997 treatment records showed 
assessments of diabetic ulcers and peripheral vascular 
disease.  He underwent right femoral popliteal bypass in June 
1997.    

The veteran was treated for stable peripheral vascular 
disease in September 2001.  He reported a history of right 
calf claudication.  

In March 2001, the veteran underwent VA examination of the 
peripheral nerves.  The examiner stated that it was felt that 
the saphenous vein severance (during the March 1974 surgery) 
was a reasonably foreseeable event in that type of surgery, 
and that VA did exercise the normal degree of care of a 
reasonable health care provider.  He went on to state that it 
was "of no clinical problem, as it is a well known fact that 
the saphenous vein is frequently completely removed, 
associated with the varicose veins."  The examiner stated 
that there was no evidence of any injury to the peroneal 
nerve during the March 1974 surgery, and he opined that any 
damage to the peroneal nerve that occurred postoperatively 
was reasonably foreseeable, and was a noted, expected outcome 
of that type of procedure.  He also noted that there was no 
evidence of any carelessness, negligence, lack of proper 
skill, or error in judgment associated with the veteran's 
surgical procedure.  

On May 2001 neurology consultation, it was noted that the 
veteran could not bend his right foot up and had right foot 
drop (i.e. peroneal palsy).  It was noted that this dated 
back to the severance of a motor nerve during a 1976 surgery.  
Right leg testing showed a complete foot drop and lack of 
eversion.  Inversion and plantar flexion were spared.  Deep 
tendon reflexes were absent in the right knee and ankle.  The 
impression included probable stroke.

During his February 2002 hearing, the veteran testified that 
neural deficits in his right leg stemmed from having had a 
nerve cut during a VA surgery or from postoperative stay in a 
VA facility.  He stated that they operated on his right leg 
and placed it in a cast, and that he did not know of any 
right leg problems until after the cast was removed.  He 
noted that he wore a brace for the right foot drop for two 
years before another operation replaced his knee.  The 
veteran noted that while this relieved some of the problems 
associated with foot drop, it did not allow him to move the 
ankle or the toes.

The Board obtained an advisory opinion (IME) from a 
specialist in orthopedic surgery.  In his report, the 
specialist indicated that he had reviewed all of the 
evidence.  He noted the details of the veteran's March 1974 
surgery, and indicated that division and ligation of the 
saphenous vein appeared to be an appropriate part of the 
exposition for insertion of fixation on the inner side of the 
tibia.  The examiner found that there was nothing he could 
find in the medical record that would indicate this was 
associated with any intraoperative or postoperative 
morbidity.  He went on to review the June 1981 surgery and 
hospitalization for resurfacing of the patella, commenting 
that the record contained a post-operative nursing notation 
from June 4, 1981, the date of the surgery, indicating that 
motor, sensory, and vascular check was good.  According to 
progress notes dated June 7, 1981, it was only after the 
bandage was removed from the right lower extremity that 
anyone noticed the veteran had findings consistent with 
peroneal nerve palsy.  The examiner noted that no grading of 
muscular weakness was noted, but that indications were that 
the veteran had a peroneal nerve palsy on the right side, 
associated with a complete motor deficit, but not a sensory 
deficit.  There was no indication in the medical record that 
there was visible excess pressure on the nerve from the 
bandage.  In response to the question of whether the veteran 
had any additional disability from the severance of his 
saphenous vein in the course of his March 1974 VA surgery, 
the specialist stated:  "[t]here is no indication in the 
medical record that this patient incurred morbidity or 
disability from ligation or severance of his saphenous vein 
during the 1974 surgery."  

Regarding peroneal nerve palsy, the consulting specialist 
stated: "the medical record would support that the 
[peroneal] nerve palsy occurred during the hospitalization in 
June 1981."  He went on to indicate that while foot drop did 
not occur during the June 4, 1981 surgery, (as it was noted 
initially on June 7th, the third postoperative day), it was 
his conclusion that it occurred because of extrinsic pressure 
on the posterolateral aspect of the knee postoperatively and 
was most likely due to patient position and lack of movement 
of the right lower extremity.  He noted that this type nerve 
injury occurred in less than 1 percent of patients undergoing 
primary revision total knee arthroplasty.  He indicated that 
it was likely that the veteran incurred extrinsic pressure to 
the peroneal nerve by extended recumbency in bed and/or chair 
due to decreased  function in both lower legs.  

III.  Law and Analysis

When a veteran suffers additional disability or death as the 
result of training,  hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.  

For claims filed on or after October 1, 1997, as in this 
case, the veteran must show that the VA treatment in question 
resulted in additional disability and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill,  error in judgment, or similar instance of 
fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or  injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).

The veteran alleges that he is entitled to benefits under 
38 U.S.C.A. § 1151 because: (a) he incurred additional 
disability from severance of his saphenous vein in the course 
of his March 1974 VA surgical treatment; and (b) he has 
peroneal nerve palsy, with footdrop, as a result of VA 
surgery(ies) and/or hospital care.

While it is clear that the veteran's right saphenous vein was 
severed in the course of March 1974 surgery, there is no 
medical evidence to support a finding that such severance has 
resulted in any additional disability.  Postoperative 
recovery records from that period of hospitalization 
specifically indicate that the veteran tolerated the 
procedure well and that the postoperative course was 
excellent.  Later medical records do not identify any 
residual disability from the saphenous vein severance.  In 
fact, the medical evidence of record is consistent in showing 
that the veteran does not suffer have any additional 
disability as a result of the severance.  Records from the 
veteran's June 1981 period of hospitalization indicate that 
vascular check of the right lower extremity was good.  In 
March 2001, the VA examiner specifically indicated that 
saphenous vein severance was of no clinical problem, as the 
vein is frequently completely removed in treatment of 
varicose veins.  Likewise, the orthopedic specialist who 
provided the July 2004 independent medical opinion (after 
review of all five volumes of medical records) in this case 
similarly concluded: "[t]here is no indication in the 
medical record that this patient incurred morbidity or 
disability from ligation or severance of his saphenous vein 
during the 1974 surgery."  There is no competent (medical) 
evidence to the contrary.  The veteran's own opinion that he 
has disability from the saphenous vein severance is not 
competent evidence, as he is a layperson, and medical 
diagnosis and nexus are matters requiring medical expertise.  

With no medical evidence of any additional disability from 
the severance of the saphenous vein in 1974, a threshold 
requirement for establishing benefits for such disability 
under 38 C.F.R. § 1151 is not met, and the claim must be 
denied. 

Regarding peroneal nerve palsy, medical evidence clearly 
establishes that such disability first appeared while the 
veteran was hospitalized at a VA facility following his June 
1981 surgery.  While medical records from 1981 provide no 
explanation for the nerve disability, a specialist in 
orthopedic surgery has opined that the nerve disability 
occurred because of extrinsic pressure on the posterolateral 
aspect of the knee most likely due to the patient position 
and lack of movement of the right lower extremity.  The 
independent medical specialist also noted that peroneal nerve 
palsy occurs in less that 1 percent of patients undergoing 
primary revision of total knee arthroplasty (which suggests 
that it was an unforeseeable event).  That it was foreseen is 
also suggested by the fact that preventative measures were 
not reported prior to the appearance of the footdrop (but 
were instituted as soon as the peroneal nerve pathology was 
noted.  

In short, the evidence supports a grant of benefits under 
38 U.S.C.A. § 1151 for peroneal nerve palsy resulting from VA 
hospital care following the June 1981 surgery.  The evidence 
clearly shows the veteran developed peroneal nerve disability 
during the hospitalization in June 1981.  While there is no 
indication of negligence or fault, it is reasonably shown 
that the peroneal nerve palsy was an unforeseen event.  The 
requirements for establishing entitlement to this benefit are 
met.



ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability resulting from severance of the 
saphenous vein in the course of March 1974 VA surgery is 
denied. 

Entitlement to benefits under 38 U.S.C.A. § 1151 for peroneal 
nerve disability, including footdrop, based on VA hospital 
care in June 1981 is granted, subject to the regulations 
governing the payment of  monetary benefits.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



